         Case 4:20-cv-05640-YGR Document 706-1 Filed 05/18/21 Page 1 of 2


 1   PAUL J. RIEHLE (SBN 115199)
     paul.riehle@faegredrinker.com
 2   FAEGRE DRINKER BIDDLE & REATH LLP
     Four Embarcadero Center
 3   27th Floor San Francisco, CA 94111
     Telephone: (415) 591-7500
 4   Facsimile: (415) 591-7510
 5   CHRISTINE A. VARNEY (pro hac vice)
     cvarney@cravath.com
 6   KATHERINE B. FORREST (pro hac vice)
     kforrest@cravath.com
 7   GARY A. BORNSTEIN (pro hac vice)
     gbornstein@cravath.com
 8   YONATAN EVEN (pro hac vice)
     yeven@cravath.com
 9   LAUREN A. MOSKOWITZ (pro hac vice)
     lmoskowitz@cravath.com
10   M. BRENT BYARS (pro hac vice)
     mbyars@cravath.com
11   CRAVATH, SWAINE & MOORE LLP
     825 Eighth Avenue
12   New York, New York 10019
     Telephone: (212) 474-1000
13   Facsimile: (212) 474-3700

14   Attorneys for Plaintiff and Counter-defendant
     Epic Games, Inc.
15

16                            UNITED STATES DISTRICT COURT

17                         NORTHERN DISTRICT OF CALIFORNIA

18                                     OAKLAND DIVISION

19                                                   Case No. 4:20-cv-05640-YGR-TSH
20

21     EPIC GAMES, INC.,                              DECLARATION OF YONATAN
                                                      EVEN IN SUPPORT OF EPIC
22                      Plaintiff, Counter-defendant, GAMES, INC.’S
                                                      ADMINISTRATIVE MOTION FOR
                             v.                       LEAVE TO FILE SUR-REPLY IN
23     APPLE INC.,                                    RESPONSE TO APPLE’S REPLY
                                                      IN SUPPORT OF ITS MOTION TO
24                      Defendant, Counterclaimant. STRIKE WRITTEN AND ORAL
                                                      TESTIMONY OF DR. MICHAEL I.
25                                                    CRAGG
26                                                   The Honorable Yvonne Gonzalez Rogers
27

28
           Case 4:20-cv-05640-YGR Document 706-1 Filed 05/18/21 Page 2 of 2

 1          I, Yonatan Even declare as follows:

 2          1.      I am an attorney licensed to practice in the State of New York and admitted to

 3   appear before this Court pro hac vice in Epic Games, Inc. v. Apple Inc., Case No. 4:20-cv-

 4   05640-YGR-TSH. I am a partner at the law firm of Cravath, Swaine & Moore LLP and am one

 5   of the attorneys representing Epic Games, Inc. (“Epic”) in the above-captioned action.

 6          2.      I submit this declaration in support of Epic’s Administrative Motion for Leave

 7   to File Sur-Reply in Response to Apple’s Reply in Support of Its Motion to Strike Written and

 8   Oral Testimony of Dr. Michael I. Cragg. The contents of this declaration are based on my

 9   personal knowledge except as to matters stated on information and belief. As to those matters

10   stated on information and belief, I am informed and believe them to be true. If called to be a

11   witness, I could and would testify competently to the contents of this declaration.

12          3.      On May 18, 2021, counsel for Epic contacted counsel for Apple seeking a

13   stipulation agreeing to Epic filing a short sur-reply to Apple’s reply in support of its Motion to

14   Strike, filed on May 18, 2021, by the end of the same trial day. Counsel for Apple did not

15   provide Apple’s consent.

16          Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the foregoing is

17   true and correct and that I executed this declaration on May 18, 2021, in Oakland, California.

18

19
                                                        /s/ Yonatan Even
20
                                                        Yonatan Even
21

22

23

24

25

26

27

28


                                                   -1-
                                     DECLARATION OF YONATAN EVEN
                                    Case No. 4:20-cv-05640-YGR-TSH
